Citation Nr: 1230098	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served active duty in the United States Army between November 1966 and August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  In March 2007, the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, issued a rating decision that, in pertinent part, denied service connection for hypertension, claimed as high blood pressure.  

The second rating decision on appeal was issued in September 2008, at which time the Montgomery, Alabama RO, in pertinent part, denied service connection for GERD, and denied service connection for hypertension based on a finding that "the evidence submitted [was] not new and material."

Jurisdiction over the Veteran's claims file currently rests with the Montgomery, Alabama RO.

The September 2008 decision treated the issue of entitlement to service connection for hypertension as one of "new and material evidence".  38 C.F.R. § 3.156 (2011).  This treatment was presumably because in a January 2008 communication the Veteran submitted a "new claim" for service connection for hypertension as secondary to posttraumatic stress disorder (PTSD).  As the January 2008 "new claim" seeking service connection was within a year of the March 2007 denial, and the context of the communication clearly indicated that he disagreed with the denial in the rating decision and believed service connection was warranted, the Board construes the January 2008 "new claim" as a notice of disagreement (NOD) with the March 2007 rating decision.  "[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  The Veteran's January 2008 letter clearly expressed dissatisfaction with the result of the March 2007 rating decision concerning hypertension.  Id.; see 38 C.F.R. § 20.201 (2011).

The Board notes in this regard that, as the Veteran properly appealed the March 2007 rating decision, the issue of entitlement to service connection for hypertension on appeal is not one of new and material evidence.  38 C.F.R. § 3.156.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to adjudication of the Veteran's claims for service connection for hypertension and GERD.

The record suggests that there are outstanding private medical records relevant to the Veteran's claims for service connection.  According to a November 2006 private medical record, the Veteran had previously been treated by a "Dr. Mitchell."  A December 2006 notation on the Veteran's VCAA Notice Response indicated that Dr. Mitchell had mailed a report to the RO in November 2006, but no such report exists in the claims file.  While it is unclear for which conditions Dr. Mitchell treated the Veteran, the fact that the Veteran expected the doctor to submit a report to the RO in conjunction with his claim suggests that the records are relevant to the pending matter.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), and efforts should be made to obtain those records.

Whether or not the Veteran provides the appropriate release(s) to obtain private medical records, the agency of original jurisdiction (AOJ) should schedule the Veteran for examination to determine the etiology of his hypertension and GERD.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d) (West 2002).

The record demonstrates that the Veteran has current hypertension and GERD diagnoses, satisfying the initial prong of McLendon.  

Further, there is evidence that his hypertension may have originated during service, 38 C.F.R. § 3.303, or may be aggravated by service-connected PTSD.  38 C.F.R. § 3.310.  The Veteran's blood pressures at induction and separation were 130/80 and 130/78, respectively.  See VBA Training Letter 00-07 (July 17, 2000) (defining hypertension as a diastolic blood pressure of 90 mm Hg or more, or the systolic pressure of 140 mm Hg or more, or if both are present).  In addition to his testimony that he was diagnosed with hypertension shortly after leaving service, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Veteran submitted medical records from his employment with the Tennessee Valley Authority, spanning the time period of 1969 to 1981, which included multiple blood pressure readings indicating hypertension.  Those records include a February 1969 reading indicating blood pressure of 140/76.

The Veteran's testimony and the timing of the initial medical evidence of hypertension sufficiently indicate that the Veteran's diagnosis may be associated with his service.  

The Veteran has also suggested that his hypertension may be secondary to his service-connected PTSD, and has submitted articles from the Mayo Clinic and Medical News Today that link hypertension with stress.  The issue of whether the Veteran's hypertension is secondary to his PTSD should be addressed in the examination report, as should the question of whether his PTSD has aggravated his hypertension.  

Additionally, the Board finds that medical opinion is necessary to determine whether the Veteran's GERD has been caused and/or aggravated by service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining all relevant medical records from Dr. Mitchell and any other non-VA providers that have treated the Veteran for his hypertension and GERD since service.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of the Veteran's hypertension.  The examiner should review the Veteran's claims file, and should indicate on the examination report that the requested review took place.  Following examination and review of the claims folder, the examiner should answer the following questions:

   a) Whether it is at least as likely as not that the Veteran's hypertension began during service;
   
   b) Whether it is at least as likely as not that the Veteran's hypertension is causally related to an event during active service, to include the stresses of combat and exposure to environmental toxins such as herbicides, diesel fuel fumes and the burning of human waste;

   c) Whether it is at least as likely as not that the Veteran's hypertension was caused by service-connected PTSD; OR
   
   d) Whether it is at least as likely as not that the Veteran's hypertension has been aggravated beyond the normal progress of the disorder by service-connected PTSD.  If aggravation is found, then the baseline level of disability prior to such aggravation should be noted, to the extent possible (if it is not possible to identify a baseline then the examiner must so state).

In providing the above opinions, the examiner is requested to consider the following:

* the Veteran's blood pressures at induction and separation that were 130/80 and 130/78, respectively;
* VA's defining hypertension as diastolic blood pressure of 90 mm Hg or more, or systolic pressure of 140 mm Hg or more, or if both are present (See VBA Training Letter 00-07 (July 17, 2000);
* the Board's factual finding that the Veteran was exposed to the stresses of combat as well as environmental toxins such as herbicides and diesel fuel fumes during active military service;
* the Board's observation during the June 2011 hearing that the Veteran became emotionally upset when testifying to his war experiences; and
* the medical treatise articles (received in August 2009) asserting that stress is a potential cause or aggravating factor for hypertension.

The examiner should provide a complete rationale for all opinions expressed in his or her report.  If applicable, the examiner should explain why any requested opinion cannot be provided.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of the Veteran's GERD.  The examiner should review the Veteran's claims file, and should indicate on the examination report that the requested review took place.  Following examination and review of the claims folder, the examiner should answer the following questions:

   a) Whether it is at least as likely as not that the Veteran's GERD is causally related to an event during active service, to include the stresses of combat and exposure to environmental toxins such as herbicides, diesel fuel fumes and the burning of human waste;

   b) Whether it is at least as likely as not that the Veteran's GERD was caused by service-connected PTSD; OR
   
   c) Whether it is at least as likely as not that the Veteran's GERD has been aggravated beyond the normal progress of the disorder by service-connected PTSD.  If aggravation is found, then the baseline level of disability prior to such aggravation should be noted, to the extent possible (if it is not possible to identify a baseline then the examiner must so state).

In providing the above opinions, the examiner is requested to consider the following:

* the Board's factual finding that the Veteran was exposed to the stresses of combat as well as environmental toxins such as herbicides and diesel fuel fumes during active military service;
* the Board's factual finding that the Veteran's allegations of persistent and/or recurrent GERD symptoms since service is not credible; and
* the Board's observation during the June 2011 hearing that the Veteran became emotionally upset when testifying to his war experiences.

The examiner should provide a complete rationale for all opinions expressed in his or her report.  If applicable, the examiner should explain why any requested opinion cannot be provided.

4.  Thereafter, readjudicate the claims on appeal. If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


